DETAILED ACTION
	This application has been examined. Claims 1-9,11-20 are pending. Claim 10 is cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Making Final
Applicant's arguments filed 4/21/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘determining that a network with which the UE is communicating does not support a voice over packet switch (VoPS) service’ --  and  -- ‘determining whether the network supports a non-voice IP Multimedia Subsystem (IMS) service’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
The Applicant presents the following argument(s) [in italics]:
…Ryu neither teaches nor discloses “in response to determining the network does not support the VoPS service, determining whether the network supports a non-voice IP Multimedia Subsystem (IMS) service,” as currently recited in claim 1…
The Examiner respectfully disagrees with the Applicant. 
 While Ryu substantially disclosed the claimed invention Ryu does not disclose (re. Claim 1) determining that a network with which the UE is communicating does not support a voice over packet switch (VoPS) service and
in response to determining the network does not support the VoPS service, determining whether the network supports a non-voice IP Multimedia Subsystem (IMS) service.
Buckley figure 1 Paragraph 65 disclosed wherein the UE checks for an IMS voice support indication from the network. If supported, the UE uses IMS voice in step 16 and may return to step 14 after performing a Tracking Area Update (TAU). If, however, IMS voice is not supported… the UE checks its own settings to determine whether it is voice centric or data centric in step 22. If data centric, the UE stays in the current RAT in step 24. If, however, the UE is voice centric, it reselects to an alternative RAT in step 26.
Buckley disclosed (re. Claim 1) determining that a network with which the UE is communicating does not support a voice over packet switch (VoPS) service (Buckley- figure 1 Paragraph 65, the UE checks for an IMS voice support indication from the network) and 
in response to determining the network does not support the VoPS service, determining whether the network supports a non-voice IP Multimedia Subsystem (IMS) service (Buckley- figure 1 Paragraph 65, the UE checks for an IMS voice support indication from the network. If supported, the UE uses IMS voice in step 16 and may return to step 14 after performing a Tracking Area Update (TAU). If, however, IMS voice is not supported… the UE checks its own settings to determine whether it is voice centric or data centric in step 22. If data centric, the UE stays in the current RAT in step 24. If, however, the UE is voice centric, it reselects to an alternative RAT in step 26.)

Ryu and Buckley are analogous art because they present concepts and practices regarding service registration and session establishment.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Buckley into Ryu.  The motivation for the said combination would have been to enable the UE to "fallback" to other solutions to provide AppVoice to the UE when IMS voice is not available.(Buckley-Paragraph 23)



Priority
	 This application claims benefits of priority from Provisional Application 62/975283 filed 2/12/2020. 
	The effective date of the claims described in this application is 2/12/2020.


Information Disclosure Statement
 
	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,7-8,12,15,17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (USPGPUB 2020/0305118) further in view of  Buckley (USPGPUB 2010/0329244 )  
In regard to Claim 1
Ryu Figure 25,Paragraph 123  disclosed wherein the AMF 155, 255 may respond, to the service request, with a service accept message. The AMF 155, 255 may respond with a service accept message, for example, to synchronize PDU session status between the wireless device 100, 200 and network. The AMF 155, 255 may respond with a service reject message to the wireless device 100, 200, for example, if the service request is not accepted by the network. The service reject message may include an indication and/or cause code requesting the wireless device 100, 200 to perform a registration update procedure.
Ryu disclosed (re. Claim 1) a processor of a user equipment (UE) (Ryu-Paragraph 286, The wireless device ) configured to perform operations comprising: determining whether a network with which the UE is communicating supports a non-voice IP Multimedia Subsystem (IMS) service; (Ryu-Paragraph 286, The wireless device may determine whether to accept service associated with the paging message. The determination to reject or not to accept the request for the connection setup may comprise a determination not to accept service associated with the paging message. The wireless device may register, via the first access technology and the second access technology, with the AMF device... the allowed PDU sessions identity list may indicate user-plane resources of PDU session(s) that may be: associated with the first access technology, and/or allowed to be re-established via the second access technology. The available service type may comprise at least one of: a data network name (DNN); a network slice selection assistance information (NSSAI); or a packet data unit (PDU) session identity. The DNN may indicate an IP multimedia subsystem (IMS)… The paging message may comprise a paging cause value. The paging cause value may indicate at least one of: a non-access stratum (NAS) signaling for mobility management; a NAS signaling for policy update; a UE context update; a UE policy update; an indication requesting a registration; an IP multimedia subsystem (IMS) voice; an IMS video; an IMS short message service (SMS); an IMS multimedia messaging service (MMS); an IMS signaling, other IMS; or others. The determination to reject or not to accept the request for the connection setup may be based on the paging cause value of the paging message ) 
and when the network supports the non-voice IMS service, (Ryu-Paragraph 286, the allowed PDU sessions identity list may indicate user-plane resources of PDU session(s) that may be:   an IMS short message service (SMS); an IMS multimedia messaging service (MMS); an IMS signaling, other IMS; or others. The determination to reject or not to accept the request for the connection setup may be based on the paging cause value of the paging message ) 
  initiating an IMS Protocol Data Unit (PDU) session establishment (Ryu-Figure 13, Paragraph 49, PDU session establishment procedure ) with the network.(Ryu-Paragraph 271, The wireless device may send an RRC message, requesting a RRC connection setup with the first base station (e.g., a gNB, or any other communication device), to the first base station (e.g., a gNB, or any other communication device) of the first wireless network (e.g., a PLMN, or any other communication device) (e.g., at step 2825), if the wireless device determines to accept the RRC connection setup request of the paging message.) 

 Ryu Paragraph 118 disclosed wherein registration accept message 955 may comprise IMS voice over PS session supported indication and Paragraph 127 wherein the AMF 155, 255 may reject the N2 message, for example, if the AMF 155, 255 is unable to handle the service request.
Ryu Paragraph 241 disclosed wherein notification response message 2320 may further comprise an allowed PDU session(s) identity list, an indication of available service type(s) to respond to a paging message, an indication of unavailable service type(s) to respond to a paging message.   Ryu Paragraph 260 disclosed wherein notification response message 2320 may comprise an allowed PDU session(s) identity list, available service type(s) for responding to a RAN paging message 2710, unavailable service type(s) for responding to a RAN paging message 2710.
While Ryu substantially disclosed the claimed invention Ryu does not disclose (re. Claim 1) determining that a network with which the UE is communicating does not support a voice over packet switch (VoPS) service
in response to determining the network does not support the VoPS service, determining whether the network supports a non-voice IP Multimedia Subsystem (IMS) service.
Buckley figure 1 Paragraph 65 disclosed wherein the UE checks for an IMS voice support indication from the network. If supported, the UE uses IMS voice in step 16 and may return to step 14 after performing a Tracking Area Update (TAU). If, however, IMS voice is not supported… the UE checks its own settings to determine whether it is voice centric or data centric in step 22. If data centric, the UE stays in the current RAT in step 24. If, however, the UE is voice centric, it reselects to an alternative RAT in step 26.
Buckley disclosed (re. Claim 1) determining that a network with which the UE is communicating does not support a voice over packet switch (VoPS) service (Buckley- figure 1 Paragraph 65, the UE checks for an IMS voice support indication from the network)
in response to determining the network does not support the VoPS service, determining whether the network supports a non-voice IP Multimedia Subsystem (IMS) service (Buckley- figure 1 Paragraph 65, the UE checks for an IMS voice support indication from the network. If supported, the UE uses IMS voice in step 16 and may return to step 14 after performing a Tracking Area Update (TAU). If, however, IMS voice is not supported… the UE checks its own settings to determine whether it is voice centric or data centric in step 22. If data centric, the UE stays in the current RAT in step 24. If, however, the UE is voice centric, it reselects to an alternative RAT in step 26.)

Ryu and Buckley are analogous art because they present concepts and practices regarding service registration and session establishment.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Buckley into Ryu.  The motivation for the said combination would have been to enable the UE to "fallback" to other solutions to provide AppVoice to the UE when IMS voice is not available.(Buckley-Paragraph 23)

In regard to Claim 12,17
Claim 12,17 (re. user equipment ) recites substantially similar limitations as Claim 1.  Claim 12,17 is rejected on the same basis as Claim 1.
Ryu-Buckley disclosed (re. Claim 12,17) user equipment (UE), comprising: a transceiver configured to communicate with a network; and a processor  (Ryu-NAS signaling with a wireless device 100, 200 )
Ryu-Buckley disclosed (re. Claim 17) initiating an IMS Protocol Data Unit (PDU) session establishment with the network; (Ryu-Figure 8,Figure 13, Paragraph 49, PDU session establishment procedure )  receiving an IMS PDU session rejection including a cause code indicating whether the network supports a non-voice IMS service; and when the cause code indicates the network supports the non-voice IMS service, initiating a second IMS PDU session establishment with the network.(Ryu-Paragraph  110, The registration may be rejected. The new AMF 855 may invoke the Namf_Communication_RegistrationCompleteNotify 835 service operation, for example, if the registration is rejected. The new AMF 855 may send a reject indication reason code to the old AMF 856. The old AMF 856 may continue as if the wireless device context transfer service operation was never received. The old AMF 856 may continue as if the wireless device context transfer service operation was never received, for example, if the authentication/security procedure fails. The new AMF 855 may determine which (if any) of one or more PDU sessions may not be supported in the new registration area. The new AMF 855 may determine which (if any) of one or more PDU sessions may not be supported in the new registration area, for example, if one or more of the S-NSSAIs used in the old registration area are not served in the target registration area.  ) 


In regard to Claim 4,19
Ryu-Buckley disclosed (re. Claim 4,19) wherein the non-voice IMS service comprises one of a Short Messaging Service (SMS) over IMS service, (Ryu-Paragraph 286, the allowed PDU sessions identity list may indicate user-plane resources of PDU session(s) that may be an IMS short message service (SMS); an IMS multimedia messaging service (MMS); an IMS signaling, other IMS; or others. The determination to reject or not to accept the request for the connection setup may be based on the paging cause value of the paging message ) a Rich Communications Services (RCS) over IMS service, or another service provided via a network slice connected to an IMS Data network name (DNN). (Ryu- Paragraph 78, Provided NSSAI may be an NSSAI provided by a serving PLMN, for example, during a registration procedure, indicating the NSSAI provided by the network for the wireless device 100, 200 in the serving PLMN for the current registration area, Figure 25, Paragraph 286,   allowed PDU sessions identity list may indicate user-plane resources of PDU session(s) that may be: associated with the first access technology, and/or allowed to be re-established via the second access technology. The available service type may comprise at least one of: a data network name (DNN); a network slice selection assistance information (NSSAI); or a packet data unit (PDU) session identity. The DNN may indicate an IP multimedia subsystem (IMS)… )

In regard to Claim 7,15
Ryu-Buckley disclosed (re. Claim 7,15) wherein the determining whether the network supports the non-voice IMS service comprises: requesting information from an entitlement server (Ryu-AMF device)  deployed on an Internet via a data plane of the network, (Ryu-Paragraph 286, The wireless device may determine whether to accept service associated with the paging message. The determination to reject or not to accept the request for the connection setup may comprise a determination not to accept service associated with the paging message. The wireless device may register, via the first access technology and the second access technology, with the AMF device  ) wherein the information comprises the non-voice IMS services supported by the network.
In regard to Claim 8
Ryu-Buckley disclosed (re. Claim 8) wherein the operations further comprise: performing a non-access stratum (NAS) procedure with the network; (Ryu-Paragraph 47, AMF 155, 255 may support non-3GPP access networks via an N2 interface with N3IWF 170, 270, NAS signaling with a wireless device 100, 200 ) and establishing an Internet PDU session with the network. (Ryu-Fig 8,Figure 13, Paragraph 49, PDU session establishment procedure )
In regard to Claim 20
Ryu-Buckley disclosed (re. Claim 20) wherein the second IMS PDU session establishment is initiated after a predetermined backoff period from the first IMS PDU session establishment. (Ryu-Paragraph 78, A periodic registration update may be wireless device 100, 200 re-registration at expiry of a periodic registration timer.) 
 
Claims 2,3,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (USPGPUB 2020/0305118) further in view of Buckley (USPGPUB 2010/0329244) further in view of Jain (US Patent 11197230).

In regard to Claim 2,13
Ryu-Buckley disclosed (re. Claim 2,13) wherein the determining whether the network supports the non-voice IMS service is based on a message received from the network. (Ryu-Paragraph 286, the allowed PDU sessions identity list may indicate user-plane resources of PDU session(s) that may be an IMS short message service (SMS); an IMS multimedia messaging service (MMS); an IMS signaling, other IMS; or others. The determination to reject or not to accept the request for the connection setup may be based on the paging cause value of the paging message ) 
While Ryu-Buckley substantially disclosed the claimed invention Ryu-Buckley does not disclose (re. Claim 2,13) an IMS service information element (IE).
Jain Column 10 Lines 30-35 disclosed a “Voice domain preference and UE's usage setting” information element (IE).
Jain disclosed (re. Claim 2,13) an IMS service information element (IE).( Jain- Column 10 Lines 30-35 ,a “Voice domain preference and UE's usage setting” information element (IE).) 

Ryu and Jain are analogous art because they present concepts and practices regarding service registration and session establishment.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Jain into Ryu.  The motivation for the said combination would have been to enable informing the eNB that CE mode B is no longer to be used for the UE if the UE's usage setting is changed from “data centric” or “voice centric”.( Jain Column 1 Lines 65 ) 
In regard to Claim 3
Ryu-Buckley-Jain disclosed (re. Claim 3) wherein the non-voice IMS service IE (Jain- Column 10 Lines 30-35, a “Voice domain preference and UE's usage setting” information element (IE).) comprises one of a separate indication for each supported non-voice IMS service or a single indication that the network supports one or more non-voice IMS services. (Ryu-Paragraph 286, the allowed PDU sessions identity list may indicate user-plane resources of PDU session(s) that may be:   an IMS short message service (SMS); an IMS multimedia messaging service (MMS); an IMS signaling, other IMS; or others. The determination to reject or not to accept the request for the connection setup may be based on the paging cause value of the paging message)

Claims 5,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (USPGPUB 2020/0305118) further in view of Buckley (USPGPUB 2010/0329244) further in view of what was well-known in the networking art.
In regard to Claim 5
While Ryu-Buckley substantially disclosed the claimed invention Ryu-Buckley does not disclose (re. Claim 5) when the network does not support the non-voice IMS service, the UE does not initiate an IMS Protocol Data Unit (PDU) session establishment with the network.
The Examiner notes wherein Ryu Paragraph 4 disclosed wherein the wireless device may conserve radio resources (e.g., avoid retransmission(s) of the request) and/or improve wireless communication performance (e.g., reduce noise and/or congestion due to retransmission(s) of the request, and/or avoid interrupting and/or cancelling active communications).
 	   The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'
   In context of Ryu since the non-voice IMS service is not supported it would have been obvious for Ryu to avoid initiating an IMS Protocol Data Unit (PDU) session establishment with the network in order to conserve radio resources.


In regard to Claim 18
While Ryu-Buckley substantially disclosed the claimed invention Ryu-Buckley does not disclose (re. Claim 18) when the cause code indicates the network does not support the non-voice IM service, the UE does not initiate a second IMS PDU session establishment with the network.
The Examiner notes wherein Ryu Paragraph 4 disclosed wherein the wireless device may conserve radio resources (e.g., avoid retransmission(s) of the request) and/or improve wireless communication performance (e.g., reduce noise and/or congestion due to retransmission(s) of the request, and/or avoid interrupting and/or cancelling active communications).
 	   The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'
   In context of Ryu since the non-voice IMS service is not supported it would have been obvious for Ryu to avoid a second IMS PDU session establishment with the network in order to conserve radio resources.

Claims 6,9-11,14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (USPGPUB 2020/0305118) further in view of Buckley (USPGPUB 2010/0329244) further in view of Bharadwaj (US PGPUB 2015/0327207)
In regard to Claim 6,14
While Ryu-Buckley substantially disclosed the claimed invention Ryu-Buckley does not disclose (re. Claim 6,14) wherein the determining whether the network supports the non-voice IMS service is based on information stored in one of a Subscriber Identify Module (SIM) card or an eSIM of the UE.
Bharadwaj Paragraph 4 disclosed accessing network operator policies stored in the at least one SIM, identifying enabled IMS services for each of the at least one SIM, identifying, based on the access network operator policies, a registration type for each enabled IMS service on each of the at least one SIM, determining whether to perform a single registration or a dual registration for the at least one SIM, performing the determined registration using the accessed network operator policies, and maintaining registration of the enabled IMS services for each of the at least one SIM.

Bharadwaj disclosed (re. Claim 6,14) wherein the determining whether the network supports the non-voice IMS service is based on information stored in one of a Subscriber Identify Module (SIM) card or an eSIM of the UE.( Bharadwaj-Paragraph 4,accessing network operator policies stored in the at least one SIM, identifying enabled IMS services for each of the at least one SIM, identifying, based on the access network operator policies, a registration type for each enabled IMS service on each of the at least one SIM, determining whether to perform a single registration or a dual registration for the at least one SIM, performing the determined registration using the accessed network operator policies, and maintaining registration of the enabled IMS services for each of the at least one SIM.  )
Ryu and Bharadwaj are analogous art because they present concepts and practices regarding service registration and session establishment.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Bharadwaj into Ryu.  The motivation for the said combination would have been enable the ability to simultaneously establish, manage and switch among different IMS service configurations for a plurality of IMS services on a device  (Bharadwaj-Paragraph 3)

In regard to Claim 9,16
Ryu-Buckley-Bharadwaj disclosed (re. Claim 9,16) wherein the determining whether the network supports the non-voice IMS service is based on a previous interaction between the UE and the network. ( Bharadwaj-Paragraph 4,accessing network operator policies stored in the at least one SIM, identifying enabled IMS services for each of the at least one SIM, identifying, based on the access network operator policies, a registration type for each enabled IMS service on each of the at least one SIM, determining whether to perform a single registration or a dual registration for the at least one SIM, performing the determined registration using the accessed network operator policies, and maintaining registration of the enabled IMS services for each of the at least one SIM.  )
 
In regard to Claim 10
Ryu-Buckley-Bharadwaj disclosed (re. Claim 10) wherein the previous interaction comprises: determining that the network does not support the IMS VoPS service; initiating a second IMS PDU establishment with the network, wherein a result is one of successful or not unsuccessful; (Ryu-Paragraph 50, SMF 160, 260 may also provide a cause value to the wireless device 100, 200 to indicate whether the other IP version (e.g. IPv6 if IPv4 is selected and vice versa) may be supported on the DNN. If the other IP versions are supported, wireless device 100, 200 may request another PDU session to the same DNN for the other IP version ) and storing the result in the UE.( Bharadwaj-Paragraph 4,accessing network operator policies stored in the at least one SIM,  and maintaining registration of the enabled IMS services for each of the at least one SIM.  )

In regard to Claim 11
Ryu-Buckley-Bharadwaj disclosed (re. Claim 11) wherein the result includes an indication of the public land mobile network (PLMN) and tracking area identity (TAI) of the network.(Ryu-figure 25,Paragraph 78, Provided NSSAI may be an NSSAI provided by a serving PLMN, for example, during a registration procedure, indicating the NSSAI provided by the network for the wireless device 100, 200 in the serving PLMN for the current registration area. )


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444